Exhibit 10.1

Execution Copy
DELPHI FINANCIAL GROUP, INC.
3,000,000 Shares
Class A Common Stock
UNDERWRITING AGREEMENT
August 18, 2009
Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019
Ladies and Gentlemen:
          Delphi Financial Group, Inc., a Delaware corporation (the “Company”),
proposes to sell 3,000,000 shares (the “Firm Stock”) of the Company’s Class A
common stock, par value $0.01 per share (the “Common Stock”). In addition, the
Company proposes to grant to the underwriters (the “Underwriters”) named in
Schedule 1 attached to this agreement (this “Agreement”) an option to purchase
up to 450,000 additional shares of the Common Stock on the terms set forth in
Section 2 (the “Option Stock”). The Firm Stock and the Option Stock, if
purchased, are hereinafter collectively called the “Stock.” This is to confirm
the agreement concerning the purchase of the Stock from the Company by the
Underwriters. In the event only a single Underwriter is named in Schedule 1,
then all references to the “Underwriters” shall be deemed to mean and refer to
such Underwriter, mutatis mutandis.
          1. Representations, Warranties and Agreements of the Company. The
Company represents, warrants and agrees that:
     (a) A registration statement on Form S-3 relating to the Stock (i) has been
prepared by the Company in conformity with the requirements of the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
(together, the “Rules and Regulations”) of the Securities and Exchange
Commission (the “Commission”) thereunder; (ii) has been filed with the
Commission under the Securities Act; and (iii) is effective under the Securities
Act. Copies of such registration statement and any amendment thereto have been
delivered by the Company to Barclays Capital Inc. as the representative (“you”
or the “Representative”) of the Underwriters. As used in this Agreement:
     (i) “Applicable Time” means August 18, 2009 at 8:45 a.m. (New York City
time);
     (ii) “Effective Date” means any date as of which any part of such
registration statement relating to the Stock became, or is deemed to have
become, effective under the Securities Act in accordance with the Rules and
Regulations;



--------------------------------------------------------------------------------



 



2

     (iii) “Issuer Free Writing Prospectus” means each “free writing prospectus”
(as defined in Rule 405 of the Rules and Regulations) prepared by or on behalf
of the Company or used or referred to by the Company in connection with the
offering of the Stock;
     (iv) “Preliminary Prospectus” means any preliminary prospectus relating to
the Stock included in such registration statement or filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, including any preliminary
prospectus supplement thereto relating to the Stock;
     (v) “Pricing Disclosure Package” means, as of the Applicable Time, the most
recent Preliminary Prospectus, together with the information included in
Schedule 4 hereto and each Issuer Free Writing Prospectus filed or used by the
Company on or before the Applicable Time, other than a road show that is an
Issuer Free Writing Prospectus under Rule 433 of the Rules and Regulations;
     (vi) “Prospectus” means the final prospectus relating to the Stock,
including any prospectus supplement thereto relating to the Stock, as filed with
the Commission pursuant to Rule 424(b) of the Rules and Regulations; and
     (vii) “Registration Statement” means, collectively, the various parts of
such registration statement, each as amended as of the Effective Date for such
part, including any Preliminary Prospectus or the Prospectus and all exhibits to
such registration statement.
Any reference to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Form S-3 under the Securities Act as of the date of such Preliminary Prospectus
or the Prospectus, as the case may be, any reference to the Registration
Statement shall be deemed to refer to and include the documents incorporated by
reference therein pursuant to Form S-3 under the Securities Act as of the date
of this Agreement; and all references to information that is “included” or
“contained” in any Preliminary Prospectus, the Prospectus, the Registration
Statement or the Pricing Disclosure Package (and any similar references) shall
mean and include all information that is incorporated by reference therein
pursuant to Form S-3 under the Securities Act. Any reference to the “most recent
Preliminary Prospectus” shall be deemed to refer to the latest Preliminary
Prospectus included in the Registration Statement or filed pursuant to Rule
424(b) prior to or on the date hereof. Any reference to any amendment or
supplement to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include any document filed under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), after the date of such Preliminary
Prospectus or the Prospectus, as the case may be, and incorporated by reference
in such Preliminary Prospectus or the Prospectus, as the case may be; and any
reference to any amendment to the Registration Statement shall be deemed to
refer to any document filed under the Exchange Act after the date of this
Agreement that is incorporated by reference in the Registration Statement. The
Commission has not issued any order preventing or suspending the use of any
Preliminary Prospectus or the Prospectus or suspending the effectiveness of the
Registration Statement, and no proceeding or examination for such



--------------------------------------------------------------------------------



 



3

purpose has been instituted or, to the Company’s knowledge, threatened by the
Commission. The Commission has not notified the Company of any objection to the
use of the form of the Registration Statement.
     (b) The Company has been since the time of initial filing of the
Registration Statement and continues to be a “well-known seasoned issuer” (as
defined in Rule 405) eligible to use Form S-3 for the offering of the Stock,
including not having been an “ineligible issuer” (as defined in Rule 405) at any
such time or date. The Registration Statement is an “automatic shelf
registration statement” (as defined in Rule 405) and was filed not earlier than
the date that is three years prior to the applicable Delivery Date (as defined
in Section 4).
     (c) The Registration Statement conformed and will conform in all material
respects on the Effective Date and on the applicable Delivery Date, and any
amendment to the Registration Statement filed after the date hereof will conform
in all material respects when filed, to the requirements of the Securities Act
and the Rules and Regulations. The most recent Preliminary Prospectus conformed,
and the Prospectus will conform, in all material respects when filed with the
Commission pursuant to Rule 424(b) and on the applicable Delivery Date to the
requirements of the Securities Act and the Rules and Regulations. The documents
incorporated by reference in any Preliminary Prospectus or the Prospectus
conformed, and any further documents so incorporated will conform, when filed
with the Commission, in all material respects to the requirements of the
Exchange Act or the Securities Act, as applicable, and the rules and regulations
of the Commission thereunder.
     (d) The Registration Statement did not, as of the Effective Date, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Registration Statement in reliance upon and in conformity
with written information furnished to the Company through the Representative by
or on behalf of any Underwriter specifically for inclusion therein, which
information is specified in Section 8(e).
     (e) The Prospectus will not, as of its date and on the applicable Delivery
Date, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Prospectus in reliance upon and in conformity with
written information furnished to the Company through the Representative by or on
behalf of any Underwriter specifically for inclusion therein, which information
is specified in Section 8(e).
     (f) The documents incorporated by reference in any Preliminary Prospectus
or the Prospectus did not, and any further documents filed and incorporated by
reference therein will not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to



--------------------------------------------------------------------------------



 



4

make the statements therein, in the light of the circumstances under which they
were made, not misleading.
     (g) The Pricing Disclosure Package did not, as of the Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Pricing
Disclosure Package in reliance upon and in conformity with written information
furnished to the Company through the Representative by or on behalf of any
Underwriter specifically for inclusion therein, which information is specified
in Section 8(e).
     (h) Each Issuer Free Writing Prospectus (including, without limitation, any
road show that is a free writing prospectus under Rule 433), when considered
together with the Pricing Disclosure Package as of the Applicable Time, did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
     (i) Each Issuer Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations on the date of first use, and the Company has complied with any
filing requirements applicable to such Issuer Free Writing Prospectus pursuant
to the Rules and Regulations. The Company has not made any offer relating to the
Stock that would constitute an Issuer Free Writing Prospectus without the prior
written consent of the Representative (such consent not to be unreasonably
delayed or withheld). The Company has retained in accordance with the Rules and
Regulations all Issuer Free Writing Prospectuses that were not required to be
filed pursuant to the Rules and Regulations.
     (j) Each of the Company and its Significant Subsidiaries (as defined below)
has been duly incorporated, organized or formed and is validly existing in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, with full power and authority to own, lease and operate its
properties and conduct its business; and each of the Company and its Significant
Subsidiaries is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the business conducted by it or the
location of the properties owned, leased or operated by it make such
qualification necessary, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the condition (financial or otherwise),
results of operations or business of the Company and its subsidiaries taken as a
whole or on the performance by the Company of this Agreement (a “Material
Adverse Effect”). The Company does not have any subsidiaries or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Exhibit 21 to the Company’s Annual Report on Form
10-K for the most recent fiscal year. None of the subsidiaries of the Company
(other than the Significant Subsidiaries) is a “significant subsidiary” (as
defined in Rule 405).



--------------------------------------------------------------------------------



 



5

     (k) The authorized, issued and outstanding Class A Common Stock, Class B
common stock, par value $0.01 per share (the “Class B Common Stock”), and other
capital stock of the Company is as set forth in each of the most recent
Preliminary Prospectus and the Prospectus (except for subsequent issuances, if
any, of Class A Common Stock or Class B Common Stock pursuant to employee or
director stock option or stock purchase plans or pursuant to the exercise of
options referred to in the most recent Preliminary Prospectus and the
Prospectus). The shares of issued and outstanding Class A Common Stock and
Class B Common Stock have been duly authorized and validly issued and are fully
paid and non-assessable, conform to the descriptions thereof contained in the
most recent Preliminary Prospectus and the Prospectus and were issued in
compliance with federal and state securities laws; none of the outstanding
shares of Class A Common Stock or Class B Common Stock was issued in violation
of any preemptive rights, resale rights, rights of first refusal or other
similar rights; and no capital stock of the Company is outstanding other than
shares of Class A Common Stock and Class B Common Stock. All of the Company’s
options, warrants and other rights to purchase or exchange any securities for
shares of Class A Common Stock, Class B Common Stock or other capital stock have
been duly authorized and validly issued, conform to the description thereof
contained in the most recent Preliminary Prospectus and the Prospectus and were
issued in compliance with federal and state securities laws. All of the
outstanding shares of capital stock of each Significant Subsidiary of the
Company that is a corporation have been duly authorized and validly issued and
are fully paid and non-assessable. All of the outstanding shares of capital
stock, partnership interests or other ownership interests of each Significant
Subsidiary of the Company are owned directly or indirectly by the Company, free
and clear of any claim, lien, encumbrance, security interest, restriction upon
voting or transfer, preemptive rights or any other claim of any third party
(collectively, “Liens”), except such Liens as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     (l) The shares of the Stock to be issued and sold by the Company to the
Underwriters hereunder have been duly authorized and, upon payment and delivery
in accordance with this Agreement, will be validly issued, fully paid and
non-assessable, will conform to the description thereof contained in the most
recent Preliminary Prospectus and the Prospectus, will be issued in compliance
with federal and state securities laws and will be free of statutory and
contractual preemptive rights, rights of first refusal and similar rights.
     (m) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by the Company.
     (n) None of the execution, delivery and performance of this Agreement by
the Company, the issuance, sale and delivery of the Stock by the Company,
compliance by the Company with any of the provisions of this Agreement nor the
application of the proceeds from the sale of the Stock as described under “Use
of Proceeds” in the most recent Preliminary Prospectus and the Prospectus will
(i) conflict with or result in a breach or violation of any agreement, indenture
or other instrument to which the



--------------------------------------------------------------------------------



 



6

Company or any of its subsidiaries is a party or by which any of them is bound,
or to which any of their properties is subject; (ii) result in the creation or
imposition of any lien, charge, claim or encumbrance upon any property or asset
of the Company or any of its subsidiaries; (iii) result in a breach or violation
of, or constitute a default under, the certificate of incorporation, by-laws,
partnership agreement or other organizational documents of the Company or any of
its subsidiaries; or (iv) violate any law, rule, administrative regulation or
decree of any court or any governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their respective properties,
except, with respect to clauses (i), (ii) and (iv), conflicts or violations that
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
     (o) No permit, consent, approval, authorization or order of any court,
governmental agency or body or financial institution is required for the issue
and sale of the Stock, the execution, delivery and performance of this Agreement
by the Company, or the application of the proceeds from the sale of the Stock as
described under “Use of Proceeds” in the most recent Preliminary Prospectus and
the Prospectus, except for the registration of the Stock under the Securities
Act and such consents, approvals, authorizations, orders, filings, registrations
or qualifications as may be required under the Exchange Act and applicable state
or foreign securities laws in connection with the purchase and sale of the Stock
through the Underwriters.
     (p) There are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.
     (q) The Company has not sold or issued any securities that would be
integrated with the offering of the Stock contemplated by this Agreement
pursuant to the Securities Act, the Rules and Regulations or the interpretations
thereof by the Commission.
     (r) Since the date of the latest audited financial statements included or
incorporated by reference in the most recent Preliminary Prospectus, neither the
Company nor any of its subsidiaries has (i) sustained any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, (ii) issued or granted any securities (other than (A) the Stock
and (B) shares of capital stock issued pursuant to employee benefit plans,
qualified stock option plans or other employee compensation plans existing on
the date hereof or pursuant to currently outstanding options, warrants or rights
not issued under one of those plans), (iii) incurred any material liability or
obligation, direct or contingent, other than liabilities and obligations that
were incurred in the ordinary course of business, (iv) entered into any material
transaction not in the ordinary course of business, or (v) declared or paid any
dividend on its capital



--------------------------------------------------------------------------------



 



7

stock (other than regular cash dividends on the Class A Common Stock or the
Company’s Class B Common Stock), and since such date, there has not been any
change in the capital stock or long-term debt of the Company or any of its
subsidiaries or any adverse change, or any development involving a prospective
adverse change, in or affecting the condition (financial or otherwise), results
of operations, business or prospects of the Company and its subsidiaries taken
as a whole, in each case in this paragraph (r) (except clause (v) hereof) as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     (s) The financial statements (including the related notes and supporting
schedules) included or incorporated by reference in the most recent Preliminary
Prospectus and the Prospectus present fairly in all material respects the
financial condition, results of operations and cash flows of the entities
purported to be shown thereby at the dates and for the periods indicated
(subject to year-end adjustments in the case of unaudited interim financial
statements) and have been prepared in accordance with U.S. generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated and conform in all material respects with such generally accepted
accounting principles, except as otherwise noted therein; and the supporting
schedules included or incorporated by reference in the Registration Statement
present fairly in all material respects the information required to be stated
therein.
     (t) Any pro forma financial statements that may be included or incorporated
by reference in the most recent Preliminary Prospectus or the Prospectus include
assumptions that provide a reasonable basis for presenting the significant
effects directly attributable to the transactions and events described therein,
the related pro forma adjustments give appropriate effect to those assumptions,
and the pro forma adjustments reflect the proper application of those
adjustments to the historical financial statement amounts in the pro forma
financial statements included or incorporated by reference in the most recent
Preliminary Prospectus or the Prospectus, as the case may be. Any pro forma
financial statements included or incorporated by reference in the most recent
Preliminary Prospectus or the Prospectus comply as to form in all material
respects with the applicable requirements of Regulation S-X under the Act.
     (u) Ernst & Young LLP, who have reported on certain financial statements of
the Company included in the most recent Preliminary Prospectus and the
Prospectus and whose report appears in the most recent Preliminary Prospectus
and the Prospectus or is incorporated by reference therein, are independent
public accountants as required by the Securities Act and the rules and
regulations thereunder, and were independent public accountants as required by
the Securities Act and the rules and regulations thereunder during the periods
covered by the financial statements on which they reported contained or
incorporated by reference in the most recent Preliminary Prospectus and the
Prospectus.
     (v) The statistical and market-related data, if any, included in the most
recent Preliminary Prospectus and the Prospectus and the consolidated financial
statements of the Company and its subsidiaries included or incorporated by
reference in the most recent



--------------------------------------------------------------------------------



 



8

Preliminary Prospectus and the Prospectus are based on or derived from sources
that the Company believes to be reliable and accurate in all material respects.
     (w) Neither the Company nor any subsidiary is, and as of the applicable
Delivery Date and, after giving effect to the offer and sale of the Stock and
the application of the proceeds therefrom as described under “Use of Proceeds”
in the most recent Preliminary Prospectus and the Prospectus, none of them will
be, (i) an “investment company” within the meaning of such term under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
the rules and regulations of the Commission thereunder or (ii) a “business
development company” (as defined in Section 2(a)(48) of the Investment Company
Act).
     (x) There is no litigation or governmental proceeding to which the Company
or any of its subsidiaries is a party or to which any property or assets of the
Company or any of its subsidiaries is subject or which is pending or, to the
knowledge of the Company, contemplated or threatened against the Company or any
of its subsidiaries that would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
     (y) There are no statutes or regulations, legal or governmental proceedings
or contracts or other documents that would be required to be described in the
Registration Statement, the most recent Preliminary Prospectus or the Prospectus
(in each case including, without limitation, the documents incorporated by
reference therein) or, in the case of documents, to be filed as exhibits to the
Registration Statement, that are not described and filed as required.
     (z) To the knowledge of the Company, after due inquiry, no labor
disturbance by or dispute with the employees of the Company or any of its
subsidiaries exists or is imminent that would reasonably be expected to have a
Material Adverse Effect.
     (aa) (i) Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) each “employee benefit plan”
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)) for which the Company or any of its
subsidiaries would have any liability, including, but not limited to, any
liability relating to the Company or any of its subsidiaries being a member of a
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”) (each, a “Plan”)), has
been maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code; (ii) no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) with respect to each Plan subject to Title IV of ERISA (A) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur, (B) there has been no failure to satisfy the
minimum funding standard under Section 302 of ERISA or Section 412 of the Code
and (C) neither the Company or any member of its Controlled Group has incurred,
or



--------------------------------------------------------------------------------



 



9

reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(c)(3) of
ERISA); and (iv) each Plan that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification.
     (bb) The Company and each of its subsidiaries have filed all Federal and
all material state, local and foreign tax returns required to be filed through
the date hereof, subject to permitted extensions, which returns are complete and
correct in all material respects, and have paid all taxes due, and neither the
Company nor any subsidiary is in default in the payment of any taxes which were
payable pursuant to said returns or any assessments with respect thereto, except
for any such taxes or assessments which are being contested in good faith by
appropriate proceedings and for which appropriate reserves, if any, have been
established in accordance with U.S. generally accepted accounting principles and
statutory accounting principles, and no tax deficiency has been determined
adversely to the Company or any of its subsidiaries, nor does the Company have
any knowledge of any tax deficiencies that have been, or could reasonably be
expected to be, asserted against the Company that would, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (cc) Neither the Company nor any of its subsidiaries (i) is in violation of
its certificate of incorporation or by-laws or other organizational documents,
(ii) is in default, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation of any law, ordinance,
rule, regulation or order of any court or governmental agency or body having
jurisdiction over it or its property or assets, except in the case of clauses
(ii) and (iii), to the extent any such conflict, breach, violation or default
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     (dd) The Company and, to the knowledge of the Company, its officers and
directors are in compliance in all material respects with the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith.
     (ee) Each of the Company and its subsidiaries hold such permits, licenses,
patents, franchises, certificates of need, authorities and other approvals or
authorizations from governmental or regulatory authorities (including, without
limitation, insurance licenses from the insurance regulatory agencies of the
various states where it conducts business (the “Insurance Licenses”))
(collectively, the “Permits”) which are necessary under applicable law (i) to
the conduct of its insurance businesses as presently operated and (ii) to own
its properties and conduct its businesses in the manner described in the most
recent Preliminary Prospectus and the Prospectus; each of the Company and its
subsidiaries has fulfilled and performed all of its obligations necessary to
maintain the Permits; there is no past, pending or, to the knowledge of the
Company or any of its



--------------------------------------------------------------------------------



 



10

subsidiaries, threatened action, suit, proceeding or investigation that may
reasonably be expected to lead to the revocation, termination or suspension of
any Permit (including, without limitation, the Insurance Licenses); except, in
each of the foregoing cases, as to Insurance Licenses, the failure of which to
obtain or maintain would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and no insurance regulatory agency
or body has issued any order or decree (specifically applicable to one or more
of the Insurance Subsidiaries (as defined below) as opposed to insurance
companies generally) impairing, restricting or prohibiting the payment of
dividends by any of the Company’s subsidiaries to their respective parent
companies. Neither the Company nor any of its subsidiaries has received notice
of any revocation or modification of any such Permits or has any reason to
believe that any such Permits will not be renewed in the ordinary course.
     (ff) The Company and its subsidiaries own or possess, or have the ability
to acquire, all patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names currently employed by them in connection with the
business now operated by them, except where the failure to own, possess or have
the ability to acquire such patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names would not, individually or in the
aggregate, have a Material Adverse Effect, and none of the Company nor its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which,
individually or in the aggregate, if subject to any unfavorable decision, ruling
or finding, would have a Material Adverse Effect.
     (gg) The Company and its subsidiaries (i) are in compliance with any and
all applicable foreign, Federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses; and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, individually or in the aggregate, have a Material Adverse Effect.
     (hh) Neither the Company nor any of its subsidiaries, nor, to the knowledge
of the Company, any director, officer, agent, employee or other person acting on
behalf of the Company or any of its subsidiaries, has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977; or (iv) made any bribe or other unlawful
payment.



--------------------------------------------------------------------------------



 



11

     (ii) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any applicable
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.
     (jj) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
     (kk) The Company has not distributed and, prior to the later to occur of
any Delivery Date and completion of the distribution of the Stock, will not
distribute any offering material in connection with the offering and sale of the
Stock other than any Preliminary Prospectus, the Prospectus, any Issuer Free
Writing Prospectus to which the Representative has consented in accordance with
Section 1(i) or 5(a)(vi) (such consent not to be unreasonably withheld or
delayed).
     (ll) The Company has not taken and will not take, directly or indirectly,
any action designed to or that has constituted or that could reasonably be
expected to cause or result in the stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the shares of
the Stock.
     (mm) The Stock has been approved for listing, subject to official notice of
issuance, on the New York Stock Exchange (the “Exchange”).
     (nn) The Company and its subsidiaries maintain systems of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) that have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
U.S. generally accepted accounting principles and statutory accounting
principles. The Company and its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles and statutory accounting practices and to maintain
accountability for assets; (iii) access to assets is permitted only



--------------------------------------------------------------------------------



 



12

in accordance with management’s general or specific authorization and
(iv) recorded assets are compared with existing assets at reasonable intervals
and appropriate action is taken with respect to any differences.
     (oo) The Company and its subsidiaries have established and maintain
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
under the Exchange Act) that have been designed to ensure that material
information relating to the Company and its subsidiaries required to be
disclosed in the reports the Company files or submits under the Exchange Act is
made known to the Company’s principal executive officer and principal financial
officer by others within those entities; and such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.
     (pp) Since the date of the latest audited financial statements incorporated
by reference in the most recent Preliminary Prospectus, (i) the Company has not
been advised of any fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls of the
Company and each of its subsidiaries, and (ii) there have been no significant
changes in internal controls or in other factors that would significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.
     (qq) The Company and each of its subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them, in each case free and clear of all liens,
encumbrances and defects, except where the failure to have such good and
marketable title or the existence of any such liens, encumbrances or defects
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. All assets held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as do not materially interfere with the use made and
proposed to be made of such assets by the Company and its subsidiaries, except
where the failure of any such leases to be valid, subsisting or enforceable or
the existence of such exceptions would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (rr) The Company is not required to be licensed as an insurance company;
Reliance Standard Life Insurance Company of Texas (“RSLIC-Texas”), Reliance
Standard Life Insurance Company (“RSLIC”), First Reliance Standard Life
Insurance Company (“FRSLIC”), Safety First Insurance Company (“SFIC”) and Safety
National Casualty Corporation (“SNCC”; RSLIC-Texas, RSLIC, FRSLIC, SFIC and SNCC
are herein called, collectively, the “Insurance Subsidiaries”, and RSLIC-Texas,
RSLIC, SNCC and SIG Holdings, Inc. are herein called, collectively, the
“Significant Subsidiaries”) are each duly licensed as insurers under the
insurance laws and regulations of Texas, Illinois, New York, Illinois and
Missouri, respectively; and the Insurance Subsidiaries have filed with the
appropriate insurance regulatory authorities all reports, documents and other
information required to be filed under the insurance laws of Texas, Illinois,
New York, Illinois and Missouri, respectively, except as to filings the



--------------------------------------------------------------------------------



 



13

failure of which to make would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
     (ss) All reinsurance ceded treaties, contracts, agreements and arrangements
to which the Company or any of the Insurance Subsidiaries is a party are in full
force and effect, other than those that, by their terms, have expired or
otherwise terminated, or those the failure of which to be in full force and
effect would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and none of the Company or any of its Insurance
Subsidiaries is in violation of, or in default in the performance, observance or
fulfillment of, any material obligation agreement, covenant or condition
contained therein, which violation or default would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; none of the
Company or any of its Insurance Subsidiaries has received any notice from any of
the other parties to such treaties, policies, contracts, agreements or
arrangements that such other party intends not to perform in any material
respect such treaty, contract, agreements or arrangements or will be unable to
perform such treaty, contract, agreement or arrangement where the failure to
perform would, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
     (tt) The statutory annual and quarterly statements of each of the Insurance
Subsidiaries and the statutory balance sheets and income statements included in
such statutory annual and quarterly statements most recently filed in any state
have been prepared in conformity with required or permitted statutory accounting
principles or practices consistently followed, except as may otherwise be
indicated in the notes thereto, and present fairly in all material respects the
statutory financial position of each Insurance Subsidiary as at the dates
thereof, and on a statutory basis for the periods covered thereby.
     (uu) The Company and each of its subsidiaries carry, or are covered by,
liability insurance and insurance against physical damage to their properties
from insurers of recognized financial responsibility in such amounts and
covering such risks as the Company believes to be adequate for the conduct of
the business of the Company and its subsidiaries, taken as a whole. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (i) the Company and its subsidiaries are in compliance
with the terms of such policies in all material respects; (ii) neither the
Company nor any of its subsidiaries has received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance; and
(iii) there are no claims by the Company or any of its subsidiaries under any
such policy or instrument as to which any insurance company is denying liability
or defending under a reservation of rights clause.
     (vv) No relationship, direct or indirect, exists between or among the
Company, on the one hand, and the directors, officers, stockholders, customers
or suppliers of the Company, on the other hand, that is required to be described
in the most recent Preliminary Prospectus or the Prospectus which is not so
described.



--------------------------------------------------------------------------------



 



14

     (ww) The statements set forth in the most recent Preliminary Prospectus and
the Prospectus under the captions “Description of Common Stock,” “Description of
Preferred Stock,” and “Dividend Policy,” insofar as they purport to describe the
Class A Common Stock, Class B Common Stock or the Company’s preferred stock,
provisions of the Company’s charter or bylaws or the provisions of the laws,
regulations and other documents and legal matters referred to therein, are
accurate in all material respects.
     (xx) There are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.
     (yy) Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or the Underwriters
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Stock.
     (zz) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any of its affiliates has taken, directly or indirectly, any
action designed to or that has constituted or that would reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the shares of the
Stock; and, without limitation to the foregoing, neither the Company nor any of
its subsidiaries has, on or after the date of this Agreement, purchased any
Class A Common Stock or any other capital stock of the Company pursuant to the
Company’s previously announced share repurchase program or any similar program.
     (aaa) Neither the Company nor any subsidiary is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable federal or state wage and hour laws, or any state law precluding the
denial of credit due to the neighborhood in which a property is situated, the
violation of any of which would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Affect.
     (bbb) The Class A Common Stock is an “actively-traded security” exempted
from the requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule.
     (ccc) None of the proceeds from the sale of the Stock has been or will be
paid to the Underwriters (except for the payment of the commissions pursuant to
this Agreement) or, to the knowledge of the Company, to any affiliate of the
Underwriters; and the Company is not an “affiliate” (as defined in NASD Conduct
Rule 2720) of any member of the Financial Industry Regulatory Authority
(“FINRA”).



--------------------------------------------------------------------------------



 



15

          Any certificate signed by any officer of the Company and delivered to
the Representative or counsel for the Underwriters in connection with the
offering of the Stock shall be deemed a representation and warranty by the
Company to each Underwriter as to matters covered thereby.
          2. Purchase of the Stock by the Underwriters. On the basis of the
representations and warranties contained in, and subject to the terms and
conditions of, this Agreement, the Company agrees to sell 3,000,000 shares of
the Firm Stock to the several Underwriters, and each of the Underwriters,
severally and not jointly, agrees to purchase the number of shares of the Firm
Stock set forth opposite that Underwriter’s name in Schedule 1 hereto. The
respective purchase obligations of the Underwriters with respect to the Firm
Stock shall be rounded among the Underwriters to avoid fractional shares, as the
Representative may determine.
          In addition, the Company grants to the Underwriters an option to
purchase up to 450,000 additional shares of Option Stock. Such option is
exercisable in the event that the Underwriters sell more shares of Common Stock
than the number of shares of Firm Stock in the offering and in accordance with
the procedures set forth in Section 4 hereof. Each Underwriter agrees, severally
and not jointly, to purchase the number of shares of Option Stock (subject to
such adjustments to eliminate fractional shares as the Representative may
determine) that bears the same proportion to the total number of shares of
Option Stock to be sold on such Delivery Date as the number of shares of Firm
Stock set forth in Schedule 1 hereto opposite the name of such Underwriter bears
to the total number of shares of Firm Stock.
          The price of both the Firm Stock and any Option Stock purchased by the
Underwriters shall be $20.32 per share; provided that the purchase price for any
Option Stock to be delivered on the applicable Delivery Date shall be reduced by
an amount per share equal to any dividends or distributions paid or payable on
the Firm Stock but not payable on such Option Stock.
          The Company shall not be obligated to deliver any of the Firm Stock or
Option Stock to be delivered on the applicable Delivery Date, except upon
payment for all such Stock to be purchased on such Delivery Date as provided
herein.
          3. Offering of Stock by the Underwriters. Upon authorization by the
Representative of the release of the Firm Stock, the several Underwriters
propose to offer the Firm Stock for sale upon the terms and conditions to be set
forth in the Prospectus.
          4. Delivery of and Payment for the Stock. Delivery of and payment for
the Firm Stock shall be made at 10:00 A.M., New York City time, on August 21,
2009 or at such other date or place as shall be determined by agreement between
the Representative and the Company. This date and time are sometimes referred to
as the “Initial Delivery Date.” Delivery of the Firm Stock shall be made to the
Representative for the account of each Underwriter against payment by the
several Underwriters through the Representative of the respective aggregate
purchase prices of the Firm Stock being sold by the Company by wire transfer in
immediately available funds to the accounts specified by the Company. Time shall
be of the essence, and delivery at the time and place specified pursuant to this
Agreement is a further



--------------------------------------------------------------------------------



 



16

condition of the obligation of each Underwriter hereunder. The Company shall
deliver the Firm Stock through the facilities of the Depository Trust Company
(“DTC”) unless the Representative shall otherwise instruct.
          The option granted in Section 2 will expire 30 days after the date of
this Agreement and may be exercised in whole or from time to time in part by
written notice being given to the Company by the Representative; provided that
if such date falls on a day that is not a business day, the option granted in
Section 2 will expire on the next succeeding business day. Such notice shall set
forth the aggregate number of shares of Option Stock as to which the option is
being exercised, the names in which the shares of Option Stock are to be
registered, the denominations in which the shares of Option Stock are to be
issued and the date and time, as determined by the Representative, when the
shares of Option Stock are to be delivered; provided, however, that this date
and time shall not be earlier than the Initial Delivery Date nor earlier than
the second business day after the date on which the option shall have been
exercised nor later than the fifth business day after the date on which the
option shall have been exercised. Each date and time the shares of Option Stock
are delivered is sometimes referred to as an “Option Stock Delivery Date,” and
the Initial Delivery Date and any Option Stock Delivery Date are sometimes each
referred to as a “Delivery Date.”
          Delivery of the Option Stock by the Company and payment for the Option
Stock by the several Underwriters through the Representative shall be made at
10:00 A.M., New York City time, on the date specified in the corresponding
notice described in the preceding paragraph or at such other date or place as
shall be determined by agreement between the Representative and the Company. On
the Option Stock Delivery Date, the Company shall deliver or cause to be
delivered the Option Stock to the Representative for the account of each
Underwriter against payment by the several Underwriters through the
Representative of the respective aggregate purchase prices of the Option Stock
being sold by the Company to or upon the order of the Company by wire transfer
in immediately available funds to the accounts specified by the Company. Time
shall be of the essence, and delivery at the time and place specified pursuant
to this Agreement is a further condition of the obligation of each Underwriter
hereunder. The Company shall deliver the Option Stock through the facilities of
DTC unless the Representative shall otherwise instruct.
          5. Further Agreements of the Company and the Underwriters. (a) The
Company agrees:
     (i) To prepare the Prospectus in a form approved by the Representative and
to file such Prospectus pursuant to Rule 424(b) under the Securities Act not
later than the Commission’s close of business on the second business day
following the execution and delivery of this Agreement; to make no further
amendment or any supplement to the Registration Statement or the Prospectus
prior to the last Delivery Date except as provided herein; to advise the
Representative, promptly after it receives notice thereof, of the time when any
amendment or supplement to the Registration Statement or the Prospectus has been
filed and to furnish the Representative with copies thereof; to file promptly
all reports and any definitive proxy or information statements required to be
filed by the Company with the Commission pursuant to Section 13(a), 13(c), 14 or
15(d) of the Exchange Act subsequent to the date of the Prospectus and for so
long as the delivery of a prospectus is required in connection with the offering
or sale of the Stock; to



--------------------------------------------------------------------------------



 



17

advise the Representative, promptly after it receives notice thereof, of the
issuance by the Commission of any stop order or of any order preventing or
suspending the use of the Prospectus or any Issuer Free Writing Prospectus, of
the suspension of the qualification of the Stock for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding or examination
for any such purpose, of any notice from the Commission objecting to the use of
the form of the Registration Statement or any post-effective amendment thereto
or of any request by the Commission for the amending or supplementing of the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus or
for additional information; and, in the event of the issuance of any stop order
or of any order preventing or suspending the use of the Prospectus or any Issuer
Free Writing Prospectus or suspending any such qualification, to use promptly
its reasonable best efforts to obtain its withdrawal;
     (ii) To pay the applicable Commission filing fees relating to the Stock
within the time required by Rule 456(b)(1) without regard to the proviso
therein;
     (iii) To deliver promptly to the Representative such number of the
following documents as the Representative shall reasonably request:
(A) conformed copies of the Registration Statement as originally filed with the
Commission and each amendment thereto (in each case excluding exhibits other
than this Agreement and the computation of per share earnings), (B) each
Preliminary Prospectus, the Prospectus and any amended or supplemented
Prospectus, (C) each Issuer Free Writing Prospectus and (D) any document
incorporated by reference in any Preliminary Prospectus or the Prospectus; and,
if the delivery of a prospectus is required at any time after the date hereof in
connection with the offering or sale of the Stock or any other securities
relating thereto and if at such time any events shall have occurred as a result
of which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it shall be necessary to amend or supplement the Prospectus
or to file under the Exchange Act any document incorporated by reference in the
Prospectus in order to comply with the Securities Act or the Exchange Act, to
notify the Representative and, upon its request, to file such document and to
prepare and furnish without charge to each Underwriter and to any dealer in
securities as many copies as the Representative may from time to time reasonably
request of an amended or supplemented Prospectus that will correct such
statement or omission or effect such compliance;
     (iv) To file promptly with the Commission any amendment or supplement to
the Registration Statement or the Prospectus that may, in the judgment of the
Company or the Representative, be required by the Securities Act or requested by
the Commission;
     (v) Prior to filing with the Commission any amendment or supplement to the
Registration Statement or the Prospectus, any document incorporated by reference
in the Prospectus or any amendment to any document incorporated by reference in
the Prospectus, to furnish a copy thereof to the Representative and counsel for
the Underwriters and obtain the consent of the Representative to the filing
(such consent not to be unreasonably delayed or withheld);

 



--------------------------------------------------------------------------------



 



18

     (vi) Not to make any offer relating to the Stock that would constitute an
Issuer Free Writing Prospectus without the prior written consent of the
Representative (such consent not to be unreasonably delayed or withheld).
     (vii) To comply with all applicable requirements of Rule 433 with respect
to any Issuer Free Writing Prospectus; and if at any time after the date hereof
any events shall have occurred as a result of which any Issuer Free Writing
Prospectus, as then amended or supplemented, would conflict with the information
in the Registration Statement, the most recent Preliminary Prospectus or the
Prospectus or would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement any Issuer
Free Writing Prospectus, to notify the Representative and, upon its request, to
file such document and to prepare and furnish without charge to each Underwriter
as many copies as the Representative may from time to time reasonably request of
an amended or supplemented Issuer Free Writing Prospectus that will correct such
conflict, statement or omission or effect such compliance;
     (viii) As soon as practicable after the Effective Date and in any event not
later than 16 months after the date hereof, to make generally available to the
Company’s security holders and to deliver to the Representative an earnings
statement of the Company and its subsidiaries (which need not be audited)
complying with Section 11(a) of the Securities Act and the Rules and
Regulations;
     (ix) Promptly from time to time to take such action as the Underwriters may
reasonably request to qualify the Stock for offering and sale under the
securities or Blue Sky laws of Canada and such other jurisdictions as the
Underwriters may reasonably request, and to maintain such qualifications in
effect for as long as may be necessary to complete the distribution of the
Stock; provided that in connection therewith the Company shall not be required
to (i) qualify as a foreign corporation in any jurisdiction in which it would
not otherwise be required to so qualify, (ii) file a general consent to service
of process in any such jurisdiction or (iii) subject itself to taxation in any
jurisdiction in which it would not otherwise be subject.
     (x) For a period commencing on the date hereof and ending on the 60th day
after the date of the Prospectus (the “Lock-Up Period”), not to, directly or
indirectly, (1) offer for sale, sell, pledge or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any shares
of Class A Common Stock or Class B Common Stock (collectively, the “Common
Stock”) or securities convertible into or exercisable or exchangeable for Common
Stock (other than the Stock and shares issued pursuant to employee benefit
plans, qualified stock option plans or other employee compensation plans
existing on the date hereof), or sell or grant options, rights or warrants with
respect to any shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock (other than the grant of options
pursuant to option plans existing on the date hereof), (2) enter into any swap
or other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of



--------------------------------------------------------------------------------



 



19

ownership of any shares of Common Stock, whether any such transaction described
in clause (1) or (2) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, (3) file or cause to be filed a registration
statement, including any amendments, with respect to the registration of any
shares of Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock or any other securities of the Company or
(4) publicly disclose the intention to do any of the foregoing, in each case
without the prior written consent of Barclays Capital Inc. on behalf of the
Underwriters, and to cause each officer, director and stockholder of the Company
set forth on Schedule 3 hereto to furnish to the Representative, prior to the
Initial Delivery Date, a letter or letters, each dated on or prior to the date
of this Agreement, substantially in the form of Exhibit A hereto (the “Lock-Up
Agreements”).
     (xi) To apply the net proceeds from the sale of the Stock being sold by the
Company as set forth in the Preliminary Prospectus and the Prospectus;
          (b) Each Underwriter severally agrees that such Underwriter shall not
include any “issuer information” (as defined in Rule 433) in any “free writing
prospectus” (as defined in Rule 405) used or referred to by such Underwriter
without the prior consent of the Company (any such issuer information with
respect to whose use the Company has given its consent, “Permitted Issuer
Information”); provided that (i) no such consent shall be required with respect
to any such issuer information contained in any document filed by the Company
with the Commission prior to the use of such free writing prospectus and (ii)
“issuer information,” as used in this Section 5(b), shall not be deemed to
include information prepared by or on behalf of such Underwriter on the basis of
or derived from issuer information.
          6. Expenses. The Company agrees, whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
to pay all costs, expenses, fees and taxes incurred by the Company and, to the
extent expressly provided in this Section 6 and in Sections 8 and 10, incurred
by the Underwriters incident to and in connection with (a) the authorization,
issuance, sale and delivery of the Stock and any stamp duties or other taxes
payable in that connection, and the preparation and printing of certificates for
the Stock; (b) the preparation, printing and filing under the Securities Act of
the Registration Statement (including any exhibits thereto), any Preliminary
Prospectus, the Prospectus, any Issuer Free Writing Prospectus and any amendment
or supplement thereto; (c) the distribution of the Registration Statement
(including any exhibits thereto), any Preliminary Prospectus, the Prospectus,
any Issuer Free Writing Prospectus and any amendment or supplement thereto, or
any document incorporated by reference therein, all as provided in this
Agreement; (d) the production and distribution of this Agreement and any other
related documents in connection with the offering, purchase, sale and delivery
of the Stock; (e) any required review by FINRA of the terms of sale of the Stock
(including related reasonable and reasonably documented fees and expenses of
counsel to the Underwriters); (f) the listing of the Stock on the New York Stock
Exchange; (g) the qualification of the Stock under the securities laws of the
several jurisdictions as provided in Section 5(a)(ix) and the preparation,
printing and distribution of a Blue Sky Memorandum (including related reasonable
and reasonably documented fees and expenses of counsel to the Underwriters not
to exceed $5,000); (h) the preparation, printing and distribution of one or more
versions of the Preliminary Prospectus and the Prospectus for distribution in
Canada, often in the form of a Canadian



--------------------------------------------------------------------------------



 



20

“wrapper”; (i) the investor presentations on any “road show” undertaken in
connection with the marketing of the Stock, including, without limitation,
expenses associated with any electronic roadshow, travel and lodging expenses of
the representatives and officers of the Company and the cost of any aircraft
chartered in connection with the road show; and (j) all other costs and expenses
incident to the performance of the obligations of the Company under this
Agreement; provided that, except as expressly provided in this Section 6 and in
Sections 8 and 10, the Underwriters shall pay their own costs and expenses,
including the costs and expenses of their counsel, any transfer taxes on the
Stock which they may sell and the expenses of advertising any offering of the
Stock made by the Underwriters.
          7. Conditions of Underwriters’ Obligations. The respective obligations
of the Underwriters hereunder are subject to the accuracy, when made and on the
date of the Prospectus and on each Delivery Date, of the representations and
warranties of the Company contained herein, to the performance by the Company of
its obligations hereunder, and to each of the following additional terms and
conditions:
     (a) The Prospectus shall have been timely filed with the Commission in
accordance with Section 5(a)(i); the Company shall have complied with all filing
requirements applicable to any Issuer Free Writing Prospectus used or referred
to after the date hereof; no stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of the Prospectus or
any Issuer Free Writing Prospectus shall have been issued and no proceeding or
examination for such purpose shall have been initiated or threatened by the
Commission; any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus or any document
incorporated by reference therein or otherwise shall have been complied with;
and the Commission shall not have notified the Company of any objection to the
use of the form of the Registration Statement.
     (b) No Underwriter shall have discovered and disclosed to the Company on or
prior to such Delivery Date that the Registration Statement, the Prospectus or
the Pricing Disclosure Package, or any amendment or supplement thereto, contains
an untrue statement of a fact which, in the reasonable opinion of Sidley Austin
LLP, counsel for the Underwriters, is material or omits to state a fact which,
in the opinion of such counsel, is material and is required to be stated therein
or is necessary to make the statements therein not misleading.
     (c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Stock, the Registration
Statement, the Prospectus and any Issuer Free Writing Prospectus, and all other
legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Underwriters, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
     (d) Cahill Gordon & Reindel LLP shall have furnished to the Underwriters
its written opinion and letter, as counsel to the Company, addressed to the
Underwriters and delivered and dated such Delivery Date, in form and substance
reasonably satisfactory to



--------------------------------------------------------------------------------



 



21

the Underwriters, substantially in the forms attached hereto as Exhibit B-1 and
Exhibit B-2.
     (e) Chad W. Coulter, Esq., General Counsel of the Company and Jeffrey Otto,
Esq., General Counsel of Safety National Casualty Corporation, as applicable,
shall have furnished their written opinions addressed to the Underwriters and
delivered and dated such Delivery Date, in form and substance reasonably
satisfactory to the Underwriters, substantially in the form attached hereto as
Exhibit B-3.
     (f) The Representative shall have received from Sidley Austin LLP, counsel
for the Underwriters, such opinion or opinions, dated such Delivery Date, with
respect to the issuance and sale of the Stock, the Registration Statement, the
Prospectus and the Pricing Disclosure Package and other related matters as the
Representative may reasonably require, and the Company shall have furnished to
such counsel such documents as they reasonably request for the purpose of
enabling them to pass upon such matters.
     (g) At the time of execution of this Agreement, the Representative shall
have received from Ernst & Young LLP a letter, in form and substance reasonably
satisfactory to the Representatives, addressed to the Underwriters and dated the
date hereof (i) confirming that they are independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the most recent
Preliminary Prospectus, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings.
     (h) With respect to the letter of Ernst & Young LLP referred to in the
preceding paragraph and delivered to the Representative concurrently with the
execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Representative a letter (the “bring-down letter”) of such
accountants, addressed to the Underwriters and dated such Delivery Date
(i) confirming that they are independent public accountants within the meaning
of the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of the date of the bring-down letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Prospectus, as
of a date not more than three days prior to the date of the bring-down letter),
the conclusions and findings of such firm with respect to the financial
information and other matters covered by the initial letter, (iii) covering
financial information in the Prospectus and (iv) confirming in all material
respects the conclusions and findings set forth in the initial letter.



--------------------------------------------------------------------------------



 



22

     (i) The Company shall have furnished to the Representative a certificate,
dated such Delivery Date, of any two of its Chief Executive Officer, President,
Executive Vice President, Vice President-Finance, General Counsel or Treasurer
to the effect that:
     (A) The representations and warranties of the Company in Section 1 are true
and correct on and as of such Delivery Date, and the Company has complied in all
material respects with all its agreements contained herein and satisfied all the
conditions on its part to be performed or satisfied hereunder at or prior to
such Delivery Date;
     (B) No stop order suspending the effectiveness of the Registration
Statement has been issued; no proceedings or examination for that purpose have
been instituted or, to the knowledge of such officers, threatened; and the
Commission has not notified the Company of any objection to the use of the form
of the Registration Statement or any post-effective amendment thereto; and
     (C) They have examined the Registration Statement, the Prospectus and the
Pricing Disclosure Package, and, in their opinion, (A) (1) the Registration
Statement, as of each Effective Date, (2) the Prospectus, as of the date of the
Prospectus Supplement and as of such Delivery Date, and (3) the Pricing
Disclosure Package, as of the Applicable Time and as of such Delivery Date, did
not and do not contain any untrue statement of a material fact and did not and
do not omit to state a material fact required to be stated therein or necessary
to make the statements therein (except in the case of the Registration
Statement, in the light of the circumstances under which they were made) not
misleading, and (B) no event has occurred that should have been set forth in a
supplement or amendment to the Registration Statement, the Prospectus or any
Issuer Free Writing Prospectus that has not been so set forth.
     (j) Except as described in the most recent Preliminary Prospectus and the
Prospectus, (i) neither the Company nor any of its subsidiaries shall have
sustained, since the date of the latest audited financial statements included or
incorporated by reference in the most recent Preliminary Prospectus, any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree or (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, business or prospects of the
Company and its subsidiaries taken as a whole, the effect of which, in any such
case described in clause (i) or (ii), is, individually or in the aggregate, in
the judgment of the Representative, so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or sale of the Stock
being delivered on such Delivery Date on the terms and in the manner
contemplated in the Prospectus.
     (k) Subsequent to the execution and delivery of this Agreement, no
downgrade in the rating of the Company or any of its Insurance Subsidiaries or
their



--------------------------------------------------------------------------------



 



23

respective financial strength or claims paying ability or the rating of any of
the Company’s securities by A.M. Best Company, Inc. (“A.M. Best”) or by any
other “nationally recognized statistical rating organization”, as that term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act (together with A.M. Best, the “Rating Agencies”) shall have occurred or be
pending.
     (l) Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange or the NASDAQ National Market, or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or materially limited or the settlement of such
trading generally shall have been materially disrupted or minimum prices shall
have been established on any such exchange or such market by the Commission, by
such exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or New York state authorities, (iii) the United
States shall have become engaged in hostilities, there shall have been an
escalation in hostilities involving the United States or there shall have been a
declaration of a national emergency or war by the United States or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of the Representative, impracticable or inadvisable to
proceed with the offering or sale of the Stock being delivered on such Delivery
Date on the terms and in the manner contemplated in the Prospectus.
     (m) The New York Stock Exchange shall have approved the Stock for listing,
subject only to official notice of issuance.
     (n) The Lock-Up Agreements between the Representative and the officers,
directors and stockholders of the Company set forth on Schedule 3, delivered to
the Representative shall be in full force and effect on such Delivery Date.
          All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Underwriters.
     8. Indemnification and Contribution.
     (a) The Company shall indemnify and hold harmless each Underwriter, its
directors, officers and employees and each person, if any, who controls any
Underwriter within the meaning of Section 15 of the Securities Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or action relating to purchases and sales of Stock), to which that
Underwriter or that affiliate, director, officer, employee or controlling person
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in
(A) any Preliminary



--------------------------------------------------------------------------------



 



24

Prospectus, the Registration Statement, the Prospectus or in any amendment or
supplement thereto, (B) any Issuer Free Writing Prospectus or in any amendment
or supplement thereto or (C) any Permitted Issuer Information used or referred
to in any “free writing prospectus” (as defined in Rule 405) used or referred to
by any Underwriter, or (D) any “road show” (as defined in Rule 433) not
constituting an Issuer Free Writing Prospectus (a “Non-Prospectus Road Show”) or
(ii) the omission or alleged omission to state in any Preliminary Prospectus,
the Registration Statement, the Prospectus, any Issuer Free Writing Prospectus
or in any amendment or supplement thereto or in any Permitted Issuer Information
or any Non-Prospectus Road Show, any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and shall reimburse each Underwriter
and each such director, officer, employee or controlling person promptly upon
demand for any legal or other expenses reasonably incurred by the Underwriter or
that affiliate, director, officer, employee or controlling person in connection
with investigating or defending or preparing to defend against any such loss,
claim, damage, liability or action as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or action arises out of, or is
based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Prospectus, the Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or in any such amendment or
supplement thereto or in any Permitted Issuer Information or any Non-Prospectus
Road Show, in reliance upon and in conformity with written information
concerning such Underwriter furnished to the Company through the Representative
by or on behalf of any Underwriter specifically for inclusion therein, which
information consists solely of the information specified in Section 8(e). The
foregoing indemnity agreement is in addition to any liability which the Company
may otherwise have to any Underwriter or to any affiliate, director, officer,
employee or controlling person of that Underwriter.
     (b) Each Underwriter, severally and not jointly, shall indemnify and hold
harmless the Company, its directors, officers and employees, and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act, from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof, to which the Company or any such director,
officer, employee or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Prospectus, the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto or in any Non-Prospectus Road Show, or
(ii) the omission or alleged omission to state in any Preliminary Prospectus,
the Registration Statement, the Prospectus, any Issuer Free Writing Prospectus
or in any amendment or supplement thereto or in any Non-Prospectus Road Show,
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning such
Underwriter furnished to the Company through the Representative by or



--------------------------------------------------------------------------------



 



25

on behalf of that Underwriter specifically for inclusion therein, which
information consists solely of the information specified in Section 8 (e). The
foregoing indemnity agreement is in addition to any liability that any
Underwriter may otherwise have to the Company or any such director, officer,
employee or controlling person of the Company
     (c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 8 except to the extent it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 8. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ counsel to represent
jointly the indemnified party and those other indemnified parties and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought under this Section 8 if (i) the indemnified party and the indemnifying
party shall have so mutually agreed; (ii) the indemnifying party has failed
within a reasonable time to retain counsel reasonably satisfactory to the
indemnified party; (iii) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the indemnifying party as incurred. No indemnifying party shall (i) without
the prior written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
findings of fact or admissions of fault or culpability as to the indemnified
party, or (ii) be liable for any settlement of



--------------------------------------------------------------------------------



 



26

any such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
     (d) If the indemnification provided for in this Section 8 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 8(a), or 8(b) in respect of any loss, claim, damage or liability,
or any action in respect thereof, referred to therein, then each indemnifying
party shall, in lieu of indemnifying such indemnified party, contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability, or action in respect thereof, (i) in such proportion
as shall be appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Underwriters, on the other, from the offering
of the Stock or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Underwriters, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Underwriters, on the other, with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Stock purchased under this Agreement (before deducting expenses)
received by the Company, as set forth in the table on the cover page of the
Prospectus, on the one hand, and the total underwriting discounts and
commissions received by the Underwriters with respect to the shares of the Stock
purchased under this Agreement, as set forth in the table on the cover page of
the Prospectus, on the other hand. The relative fault, of the Company, on the
one hand, and the Underwriters, on the other, shall be determined by reference
to whether the untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact relates to information supplied by
the Company or the Underwriters, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Underwriters agree that it would not
be just and equitable if contribution pursuant to this Section 8(d) were to be
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, damage or
liability, or action in respect thereof, referred to above in this Section 8(d)
shall be deemed to include, for purposes of this Section 8(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8(d), no Underwriter shall be required to contribute
any amount in excess of the amount by which the net proceeds from the sale of
the Stock underwritten by it exceeds the amount of any damages that such
Underwriter has otherwise paid or become liable to pay by reason of any untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of



--------------------------------------------------------------------------------



 



27

such fraudulent misrepresentation. The Underwriters’ obligations to contribute
as provided in this Section 8(d) are several in proportion to their respective
underwriting obligations and not joint.
     (e) The Underwriters severally confirm, and the Company acknowledges and
agrees, that (i) the statements regarding delivery of shares by the Underwriters
set forth on the cover page of the Preliminary Prospectus and the Prospectus and
(ii) the concession figure appearing in the fourth paragraph under the caption
“Underwriting”, and the first paragraph under the caption “Underwriting —
Stabilization and Short Positions” (relating to stabilization by the
Underwriters), in the Preliminary Prospectus and the Prospectus, are correct and
constitute the only information concerning such Underwriters furnished in
writing to the Company by or on behalf of the Underwriters specifically for
inclusion in any Preliminary Prospectus, the Registration Statement, the
Prospectus, the Pricing Disclosure Package, any Issuer Free Writing Prospectus
or any amendment or supplement thereto or in any Non-Prospectus Road Show.
          9. Termination. The obligations of the Underwriters hereunder may be
terminated by the Representative by notice given to and received by the Company
prior to delivery of and payment for the Firm Stock if, prior to that time, any
of the events described in Sections 7(j), 7(k) and 7(l) shall have occurred or
if the Underwriters shall decline to purchase the Stock for any reason permitted
under this Agreement.
          10. Reimbursement of Underwriters’ Expenses. If the Company shall fail
to tender the Stock for delivery to the Underwriters by reason of any failure,
refusal or inability on the part of the Company to perform any agreement to be
performed on its part hereunder, or because any other condition of the
obligations hereunder required to be fulfilled by the Company is not fulfilled
for any reason, or (b) the Underwriters shall decline to purchase the Stock for
any reason permitted under this Agreement, the Company will reimburse the
Underwriters for all reasonable out-of-pocket expenses (including reasonable
fees and disbursements of one counsel) incurred by the Underwriters in
connection with this Agreement and the proposed purchase of the Stock, and upon
demand the Company shall pay the full amount thereof to the Representative.
          11. Research Analyst Independence. The Company acknowledges that the
Underwriters’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Underwriters’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Underwriters
with respect to any conflict of interest that may arise from the fact that the
views expressed by their independent research analysts and research departments
may be different from or inconsistent with the views or advice communicated to
the Company by such Underwriters’ investment banking divisions. The Company
acknowledges that each of the Underwriters is a full service securities firm and
as such from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company.



--------------------------------------------------------------------------------



 



28

          12. No Fiduciary Duty. The Company acknowledges and agrees that in
connection with this offering, sale of the Stock or any other services the
Underwriters may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the
Underwriters: (i) no fiduciary or agency relationship between the Company and
any other person, on the one hand, and the Underwriters, on the other, exists;
(ii) the Underwriters are not acting as advisors, expert or otherwise, to the
Company, including, without limitation, with respect to the determination of the
public offering price of the Stock, and such relationship between the Company,
on the one hand, and the Underwriters, on the other, is entirely and solely
commercial, based on arms-length negotiations; (iii) any duties and obligations
that the Underwriters may have to the Company shall be limited to those duties
and obligations specifically stated herein; and (iv) the Underwriters and their
respective affiliates may have interests that differ from those of the Company.
The Company hereby waives any claims that the Company may have against the
Underwriters with respect to any breach of fiduciary duty in connection with
this offering.
          13. Notices, Etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:
(a) if to the Underwriters, shall be delivered or sent by mail to Barclays
Capital Inc., 745 Seventh Avenue, New York, New York 10019, Attention: Syndicate
Registration, with a copy, in the case of any notice pursuant to Section 8(c),
to the Director of Litigation, Office of the General Counsel, Barclays Capital
Inc., 745 Seventh Avenue, New York, New York 10019; and
(b) if to the Company, shall be delivered or sent by mail or facsimile
transmission to the address of the Company c/o Reliance Standard Life Insurance
Company, 2001 Market Street, Suite 1500, Philadelphia, Pennsylvania 19103-7303,
Attention: Chad W. Coulter (Fax: (267) 256-0650).
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the
Underwriters by Barclays Capital Inc.
          14. Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Underwriters, the Company, and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except that (A) the
representations, warranties, indemnities and agreements of the Company contained
in this Agreement shall also be deemed to be for the benefit of the directors,
officers and employees of the Underwriters and each person or persons, if any,
who control any Underwriter within the meaning of Section 15 of the Securities
Act and (B) the indemnity agreement of the Underwriters contained in Section
8(b) of this Agreement shall be deemed to be for the benefit of the directors of
the Company, the officers of the Company who have signed the Registration
Statement and any person controlling the Company within the meaning of
Section 15 of the Securities Act. Nothing in this Agreement is intended or shall
be construed to give any person, other than the persons referred to in this
Section 14, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.



--------------------------------------------------------------------------------



 



29

          15. Survival. The respective indemnities, representations, warranties
and agreements of the Company and the Underwriters contained in this Agreement
or made by or on behalf of them, respectively, pursuant to this Agreement, shall
survive the delivery of and payment for the Stock and shall remain in full force
and effect, regardless of any investigation made by or on behalf of any of them
or any person controlling any of them.
          16. Definition of the Terms “Business Day” and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means each Monday, Tuesday,
Wednesday, Thursday or Friday that is not a day on which banking institutions in
New York are generally authorized or obligated by law or executive order to
close and (b) “subsidiary” has the meaning set forth in Rule 405.
          17. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          18. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
          19. Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.





--------------------------------------------------------------------------------



 



30

     If the foregoing correctly sets forth the agreement between the Company and
the Underwriters, please indicate your acceptance in the space provided for that
purpose below.

            Very truly yours,

DELPHI FINANCIAL GROUP, INC.
      By:   /s/ Chad W. Coulter       Name:   Chad W. Coulter       Title:  
Senior Vice President, Secretary and General Counsel    

Accepted:
BARCLAYS CAPITAL INC.
For itself and as Representative
of the several Underwriters named
in Schedule 1 hereto

          By:   /s/ Mark Schwartz       Authorized Representative     



--------------------------------------------------------------------------------



 



 

SCHEDULE 1

              Number of Shares of Underwriters   Firm Stock
 
       
Barclays Capital Inc.
    3,000,000  
 
       
 
       
Total
    3,000,000  
 
       



--------------------------------------------------------------------------------



 



 

SCHEDULE 2
[RESERVED]



--------------------------------------------------------------------------------



 



 

SCHEDULE 3
PERSONS DELIVERING LOCK-UP AGREEMENTS
Those persons indicated by * are both directors and officers of Delphi Financial
Group, Inc.
Directors
Kevin R. Brine
Edward A. Fox
Steven A. Hirsh
Harold F. Ilg
James M. Litvack
James N. Meehan
Philip R. O’Connor
Robert Rosenkranz*
Donald A. Sherman*
Robert M. Smith, Jr.*
Robert F. Wright
Officers
Thomas W. Burghart
Chad W. Coulter
Lawrence E. Daurelle
Terrence T. Schoeninger
Stockholders
Rosenkranz & Company, L.P.



--------------------------------------------------------------------------------



 



 

SCHEDULE 4

1.   Public offering price: $21.00 per share   2.   Number of shares of Class A
Common Stock offered: 3,000,000 shares.